STEPHENS, Chief Justice.
The principal issue on this appeal concerns the action of a local school superintendent and school board in transferring two teachers from one position to another in the same system, and whether such transfer constitutes a violation of Section 2 of the Kentucky Constitution.
The Court of Appeals answered the question in the affirmative. We disagree, and reverse.
The respondents, who are sisters, have been teachers in the Ashland Independent School System for over thirty years. For most of this time they taught at Paul Blazer High School, the only high school in the system. Beginning in 1983-84, movant Foutch, the superintendent, began receiving computer printouts which, inter alia, showed the student pass/failure rate of various teachers. The first student failure rate report showed 22% for respondent Elizabeth Jayne and 40% for respondent Virginia Jayne. After receiving the printout and noting a problem with respondents’ student failure rate, Foutch met with Elizabeth and Virgiiiia in order to identify the problem and suggest ways to correct it.
The high failure rate of respondents’ students continued through 1986. For the first nine week period the failure rate for Elizabeth was 28% and 29% for Virginia. For the second nine week period, 44% of Elizabeth’s students failed and 61% of Virginia’s students failed. In the spring of 1986, superintendent Foutch recommended that respondents be transferred to other schools in the same system. Such transfers did not result in any reduction in pay nor fringe benefits to respondents. The transfers were effective in June of 1986.
In October of 1986, respondents filed a suit in the Boyd Circuit Court primarily alleging that the transfers were arbitrary and, as such, were in violation of Section 2 of the Kentucky Constitution. At trial, respondents alleged that Foutch had transferred them in an act of retaliation since Virginia had assigned a failing grade to the high school principal’s son. The principal’s son also failed a mathematics course taught by Elizabeth. Foutch denied this was the reason for the transfers, and maintained that the real reason for the transfers was that respondents had not made any improvement in their student failure rates in spite of his suggestion to correct the problem. Respondents’ new positions did not require them to grade their students.
In spite of the movants’ objections, the trial court submitted to the jury the question of whether a constitutional violation had occurred. The jury found that the transfer was arbitrary, and thus in violation of Section 2 of the Kentucky Constitution. The trial court directed that movants reinstate respondents to their former positions.
On December 29, 1988, the Court of Appeals by an unanimous opinion, reversed the trial court. The court ruled as a matter of law that the new assignments were not “essentially based on arbitrary considerations.” On May 12, 1989, in response to a petition for rehearing filed by respondents, the Court of Appeals withdrew its original opinion, and by a 2-1 vote, affirmed the decision of the trial court. The Court of Appeals determined that the jury properly decided the issue of whether there was a constitutional violation, and concluded that there was sufficient evidence before the jury to support their findings of fact. We then granted discretionary review.
Movants argue: (1) that their action in transferring respondents was within their discretion as a matter of law; (2) that Section 2 of the Kentucky Constitution does not apply to administrative bodies’ discretionary decisions, and (3) that the jury was not the proper entity to determine if a constitutional violation occurred.
We believe, as a matter of law that no violations of respondents’ rights under Section 2 of the Kentucky Constitution occurred. Section 2 states that, “[ajbsolute and arbitrary power over the lives, liberty *131and property of free men exists nowhere in a republic, not even in the largest majority.”
We reiterated and summarized the purpose and scope of this section of our Constitution in the case of Ky. Milk Marketing v. Kroger Co., Ky., 691 S.W.2d 893 (1985).
Section 2 is a curb on the legislature as well as on any other public body or public officer in the assertion or attempted exercise of political power. Sanitation Dist. No. 1 v. City of Louisville, 308 Ky. 368, 213 S.W.2d 995 (1948). Whatever is contrary to democratic ideals, customs and maxims is arbitrary. Likewise, whatever is essentially unjust and unequal or exceeds the reasonable and legitimate interests of the people is arbitrary, Id. No board or officer vested with governmental authority may exercise it arbitrarily. If the action taken rests upon reasons so unsubstantial or the consequences are so unjust as to work a hardship, judicial power may be interposed to protect the rights of persons adversely affected. Wells v. Board of Education of Mercer County, Ky., 289 S.W.2d 492, 494 (1956). Our function is to decide a test of regularity and legality of a board’s action by statutory law and by the constitutional protection against the exercise of arbitrary official power. Id.
Section 2 is broad enough to embrace the traditional concepts of both due process of law and equal protection of the law. Pritchett v. Marshall, Ky., 375 S.W.2d 253, 258 (1963). Unequal enforcement of the law, if it rises to the level of conscious violation of the principle of uniformity, is prohibited by this Section. City of Ashland v. Heck’s Inc., Ky., 407 S.W.2d 421 (1966); Standard Oil v. Boone County Bd. of Sup’rs, Ky., 562 S.W.2d 83 (1978). The question of reasonableness is one of degree and must be based on the facts of a particular case. Boyle Cty. Stockyards Co. v. Commonwealth, etc., Ky.App., 570 S.W.2d 650 (1978).
It is clear from the language of this section and from the authority cited that the prohibition against arbitrary action applies to all public bodies and all public officials, e.g., school boards and school superintendents, in their assertion or attempted exercise of political power.
The real issue here is not whether Section 2 is applicable to movants, but rather whether a constitutional violation actually occurred. Both parties cite the case of Bowlin v. Thomas, Ky.App., 548 S.W.2d 515 (1977), as authority for their position. In that case, Bowlin, a non-tenured teacher, employed under a limited contract, sued a city board of education, its individual members and the superintendent, alleging that the defendants’ failure to renew his contract was arbitrary, in violation of Sec. 2 of the Kentucky Constitution. The Court of Appeals in Bowlin declined to apply Sec. 2 stating,
“In this case, the school board made the decision not to re-employ Bowlin_ So long as it is not based upon a constitutionally impermissible reason, a decision to terminate the employment of a public officer or employee does not raise an issue under section two of the Ky. Constitution. See Johnson v. Laffoon, 257 Ky. 156, 77 S.W.2d 345 (1935).”
Bowlin, supra at 519. Although Bowlin involves the failure of school officials to reemploy a teacher, thus factually distinguishing it from the case at bar, we believe that the test set out in Bowlin is nevertheless applicable to this case. Was the movant’s action of transferring respondents to other jobs in the same school system, based on a “constitutionally impermissible reason?” A majority of this Court thinks that movants’ decision was not in violation of the Kentucky Constitution.
KRS 161.760 sets out some of the respective duties and rights of school boards and teachers. Sec. (4) states:
“Employment of a teacher, under either a limited or a continuing contract, is employment in the school district only and not in a particular position or school. ” (emphasis added).
*132By the enactment of this statute the General Assembly of Kentucky has clearly established that a teacher who has a contract to teach, has no absolute right to a particular teaching job in a particular school. The legislature has clearly given discretion to school boards to transfer teachers within their district. As we have indicated, under Bowlin, Section 2 of the Kentucky Constitution is a potential curb on this power.
However, under the facts of this case, no constitutionally improper reason was presented to invoke the provisions of Sec. 2. No injury occurred to respondents. They suffered no loss of pay, and no loss of fringe benefits. No damage to respondents was shown. Moreover, there is no evidence indicating that the decision of the superintendent and the school board was based on racial discrimination, gender discrimination, religious discrimination, or political activity discrimination.1
Even though a jury found evidence of constitutional arbitrariness, we believe that there was no evidence in this case as would justify such a verdict. Clearly, the evidence presented was not elevated to the magnitude of a “constitutionally impermissible reason.”
We further hold that a jury is not the proper vehicle or forum to determine whether a constitutional provision has been violated. Although Snapp v. Deskins, Ky., 450 S.W.2d 246 (1970), has been cited to support submission of a constitutional question to a jury, we find otherwise. In Snapp, nine school board employees were transferred to different positions by the Pike County Board of Education. The School Board employees alleged that the transfer was arbitrary and capricious, in violation of statutory provisions and a breach of contract. The trial court decided that there were no statutory violations, but declined to decide the issue of arbitrariness. We reversed and remanded with directions to the trial court to determine whether the transfer was arbitrary.
Nowhere in the Opinion is there a reference to Section 2 of the Kentucky Constitution. The Court only went so far as to reiterate that “a governmental administrative body may not deal in a purely arbitrary manner with the compensation or work assignment of its employees.” Snapp, supra, at 251. Snapp does not stand for the proposition that a constitutional issue may be submitted to the trier of fact. The issue of constitutionality is a legal one, and should only be decided by a Court.
The decision of the Court of Appeals is reversed and this case is remanded to the trial court with directions to enter a judgment consistent with this Opinion.
LAMBERT, REYNOLDS, and SPAIN, JJ., concur.
LEIBSON, J., concurs in results only by separate opinion.
WINTERSHEIMER, J., files a dissenting opinion in which COMBS, J., joins.

. Age discrimination was originally alleged, but was summarily dismissed by the trial court and this issue was not appealed.